
	

113 HR 624 : Cyber Intelligence Sharing and Protection Act
U.S. House of Representatives
2013-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 624
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 22, 2013
			Received; read twice and referred to the
			 Select Committee on
			 Intelligence
		
		AN ACT
		To provide for the sharing of certain cyber
		  threat intelligence and cyber threat information between the intelligence
		  community and cybersecurity entities, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Cyber Intelligence Sharing and
			 Protection Act.
		2.Federal
			 Government coordination with respect to cybersecurity
			(a)Coordinated
			 activitiesThe Federal
			 Government shall conduct cybersecurity activities to provide shared situational
			 awareness that enables integrated operational actions to protect, prevent,
			 mitigate, respond to, and recover from cyber incidents.
			(b)Coordinated
			 information sharing
				(1)Designation of
			 coordinating entity for cyber threat informationThe President shall designate an entity
			 within the Department of Homeland Security as the civilian Federal entity to
			 receive cyber threat information that is shared by a cybersecurity provider or
			 self-protected entity in accordance with section 1104(b) of the National
			 Security Act of 1947, as added by section 3(a) of this Act, except as provided
			 in paragraph (2) and subject to the procedures established under paragraph
			 (4).
				(2)Designation of a
			 coordinating entity for cybersecurity crimesThe President shall designate an entity
			 within the Department of Justice as the civilian Federal entity to receive
			 cyber threat information related to cybersecurity crimes that is shared by a
			 cybersecurity provider or self-protected entity in accordance with section
			 1104(b) of the National Security Act of 1947, as added by section 3(a) of this
			 Act, subject to the procedures under paragraph (4).
				(3)Sharing by
			 coordinating entitiesThe
			 entities designated under paragraphs (1) and (2) shall share cyber threat
			 information shared with such entities in accordance with section 1104(b) of the
			 National Security Act of 1947, as added by section 3(a) of this Act, consistent
			 with the procedures established under paragraphs (4) and (5).
				(4)ProceduresEach
			 department or agency of the Federal Government receiving cyber threat
			 information shared in accordance with section 1104(b) of the National Security
			 Act of 1947, as added by section 3(a) of this Act, shall establish procedures
			 to—
					(A)ensure that cyber threat information shared
			 with departments or agencies of the Federal Government in accordance with such
			 section 1104(b) is also shared with appropriate departments and agencies of the
			 Federal Government with a national security mission in real time;
					(B)ensure the
			 distribution to other departments and agencies of the Federal Government of
			 cyber threat information in real time; and
					(C)facilitate
			 information sharing, interaction, and collaboration among and between the
			 Federal Government; State, local, tribal, and territorial governments; and
			 cybersecurity providers and self-protected entities.
					(5)Privacy and
			 civil liberties
					(A)Policies and
			 proceduresThe Secretary of Homeland Security, the Attorney
			 General, the Director of National Intelligence, and the Secretary of Defense
			 shall jointly establish and periodically review policies and procedures
			 governing the receipt, retention, use, and disclosure of non-publicly available
			 cyber threat information shared with the Federal Government in accordance with
			 section 1104(b) of the National Security Act of 1947, as added by section 3(a)
			 of this Act. Such policies and procedures shall, consistent with the need to
			 protect systems and networks from cyber threats and mitigate cyber threats in a
			 timely manner—
						(i)minimize the
			 impact on privacy and civil liberties;
						(ii)reasonably limit the receipt, retention,
			 use, and disclosure of cyber threat information associated with specific
			 persons that is not necessary to protect systems or networks from cyber threats
			 or mitigate cyber threats in a timely manner;
						(iii)include
			 requirements to safeguard non-publicly available cyber threat information that
			 may be used to identify specific persons from unauthorized access or
			 acquisition;
						(iv)protect the
			 confidentiality of cyber threat information associated with specific persons to
			 the greatest extent practicable; and
						(v)not delay or impede the flow of cyber
			 threat information necessary to defend against or mitigate a cyber
			 threat.
						(B)Submission to
			 CongressThe Secretary of Homeland Security, the Attorney
			 General, the Director of National Intelligence, and the Secretary of Defense
			 shall, consistent with the need to protect sources and methods, jointly submit
			 to Congress the policies and procedures required under subparagraph (A) and any
			 updates to such policies and procedures.
					(C)ImplementationThe
			 head of each department or agency of the Federal Government receiving cyber
			 threat information shared with the Federal Government under such section
			 1104(b) shall—
						(i)implement the
			 policies and procedures established under subparagraph (A); and
						(ii)promptly notify
			 the Secretary of Homeland Security, the Attorney General, the Director of
			 National Intelligence, the Secretary of Defense, and the appropriate
			 congressional committees of any significant violations of such policies and
			 procedures.
						(D)OversightThe
			 Secretary of Homeland Security, the Attorney General, the Director of National
			 Intelligence, and the Secretary of Defense shall jointly establish a program to
			 monitor and oversee compliance with the policies and procedures established
			 under subparagraph (A).
					(6)Information
			 sharing relationshipsNothing in this section shall be construed
			 to—
					(A)alter existing
			 agreements or prohibit new agreements with respect to the sharing of cyber
			 threat information between the Department of Defense and an entity that is part
			 of the defense industrial base;
					(B)alter existing
			 information-sharing relationships between a cybersecurity provider, protected
			 entity, or self-protected entity and the Federal Government;
					(C)prohibit the
			 sharing of cyber threat information directly with a department or agency of the
			 Federal Government for criminal investigative purposes related to crimes
			 described in section 1104(c)(1) of the National Security Act of 1947, as added
			 by section 3(a) of this Act; or
					(D)alter existing agreements or prohibit new
			 agreements with respect to the sharing of cyber threat information between the
			 Department of Treasury and an entity that is part of the financial services
			 sector.
					(7)Technical
			 assistance
					(A)Discussions and
			 assistanceNothing in this
			 section shall be construed to prohibit any department or agency of the Federal
			 Government from engaging in formal or informal technical discussion regarding
			 cyber threat information with a cybersecurity provider or self-protected entity
			 or from providing technical assistance to address vulnerabilities or mitigate
			 threats at the request of such a provider or such an entity.
					(B)CoordinationAny department or agency of the Federal
			 Government engaging in an activity referred to in subparagraph (A) shall
			 coordinate such activity with the entity of the Department of Homeland Security
			 designated under paragraph (1) and share all significant information resulting
			 from such activity with such entity and all other appropriate departments and
			 agencies of the Federal Government.
					(C)Sharing by
			 designated entityConsistent
			 with the policies and procedures established under paragraph (5), the entity of
			 the Department of Homeland Security designated under paragraph (1) shall share
			 with all appropriate departments and agencies of the Federal Government all
			 significant information resulting from—
						(i)formal or informal
			 technical discussions between such entity of the Department of Homeland
			 Security and a cybersecurity provider or self-protected entity about cyber
			 threat information; or
						(ii)any
			 technical assistance such entity of the Department of Homeland Security
			 provides to such cybersecurity provider or such self-protected entity to
			 address vulnerabilities or mitigate threats.
						(c)Reports on
			 information sharing
				(1)Inspector
			 General of the Department of Homeland Security reportThe Inspector General of the Department of
			 Homeland Security, in consultation with the Inspector General of the Department
			 of Justice, the Inspector General of the Intelligence Community, the Inspector
			 General of the Department of Defense, and the Privacy and Civil Liberties
			 Oversight Board, shall annually submit to the appropriate congressional
			 committees a report containing a review of the use of information shared with
			 the Federal Government under subsection (b) of section 1104 of the National
			 Security Act of 1947, as added by section 3(a) of this Act, including—
					(A)a review of the
			 use by the Federal Government of such information for a purpose other than a
			 cybersecurity purpose;
					(B)a review of the
			 type of information shared with the Federal Government under such
			 subsection;
					(C)a review of the
			 actions taken by the Federal Government based on such information;
					(D)appropriate
			 metrics to determine the impact of the sharing of such information with the
			 Federal Government on privacy and civil liberties, if any;
					(E)a list of the departments or agencies
			 receiving such information;
					(F)a review of the
			 sharing of such information within the Federal Government to identify
			 inappropriate stovepiping of shared information; and
					(G)any
			 recommendations of the Inspector General of the Department of Homeland Security
			 for improvements or modifications to the authorities under such section.
					(2)Privacy and
			 civil liberties officers reportThe Officer for Civil Rights and Civil
			 Liberties of the Department of Homeland Security, in consultation with the
			 Privacy and Civil Liberties Oversight Board, the Inspector General of the
			 Intelligence Community, and the senior privacy and civil liberties officer of
			 each department or agency of the Federal Government that receives cyber threat
			 information shared with the Federal Government under such subsection (b), shall
			 annually and jointly submit to Congress a report assessing the privacy and
			 civil liberties impact of the activities conducted by the Federal Government
			 under such section 1104. Such report shall include any recommendations the
			 Civil Liberties Protection Officer and Chief Privacy and Civil Liberties
			 Officer consider appropriate to minimize or mitigate the privacy and civil
			 liberties impact of the sharing of cyber threat information under such section
			 1104.
				(3)FormEach
			 report required under paragraph (1) or (2) shall be submitted in unclassified
			 form, but may include a classified annex.
				(d)DefinitionsIn
			 this section:
				(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
					(A)the Committee on Homeland Security, the
			 Committee on the Judiciary, the Permanent Select Committee on Intelligence, and
			 the Committee on Armed Services of the House of Representatives; and
					(B)the Committee on
			 Homeland Security and Governmental Affairs, the Committee on the Judiciary, the
			 Select Committee on Intelligence, and the Committee on Armed Services of the
			 Senate.
					(2)Cyber threat
			 information, cyber threat intelligence, cybersecurity crimes, cybersecurity
			 provider, cybersecurity purpose, and self-protected entityThe
			 terms cyber threat information, cyber threat
			 intelligence, cybersecurity crimes, cybersecurity
			 provider, cybersecurity purpose, and self-protected
			 entity have the meaning given those terms in section 1104 of the
			 National Security Act of 1947, as added by section 3(a) of this Act.
				(3)Intelligence
			 communityThe term
			 intelligence community has the meaning given the term in section
			 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)).
				(4)Shared
			 situational awarenessThe term shared situational
			 awareness means an environment where cyber threat information is shared
			 in real time between all designated Federal cyber operations centers to provide
			 actionable information about all known cyber threats.
				3.Cyber threat
			 intelligence and information sharing
			(a)In
			 generalTitle XI of the
			 National Security Act of 1947 (50 U.S.C. 442 et seq.) is amended by
			 adding at the end the following new section:
				
					1104.Cyber threat intelligence and information
		  sharing(a)Intelligence community
				sharing of cyber threat intelligence with private sector and utilities
							(1)In
				generalThe Director of
				National Intelligence shall establish procedures to allow elements of the
				intelligence community to share cyber threat intelligence with private-sector
				entities and utilities and to encourage the sharing of such
				intelligence.
							(2)Sharing and use
				of classified intelligenceThe procedures established under
				paragraph (1) shall provide that classified cyber threat intelligence may only
				be—
								(A)shared by an element of the intelligence
				community with—
									(i)a
				certified entity; or
									(ii)a
				person with an appropriate security clearance to receive such cyber threat
				intelligence;
									(B)shared consistent
				with the need to protect the national security of the United States;
								(C)used by a certified entity in a manner
				which protects such cyber threat intelligence from unauthorized disclosure;
				and
								(D)used, retained, or
				further disclosed by a certified entity for cybersecurity purposes.
								(3)Security
				clearance approvalsThe Director of National Intelligence shall
				issue guidelines providing that the head of an element of the intelligence
				community may, as the head of such element considers necessary to carry out
				this subsection—
								(A)grant a security clearance on a temporary
				or permanent basis to an employee, independent contractor, or officer of a
				certified entity;
								(B)grant a security
				clearance on a temporary or permanent basis to a certified entity and approval
				to use appropriate facilities; and
								(C)expedite the
				security clearance process for a person or entity as the head of such element
				considers necessary, consistent with the need to protect the national security
				of the United States.
								(4)No right or
				benefitThe provision of
				information to a private-sector entity or a utility under this subsection shall
				not create a right or benefit to similar information by such entity or such
				utility or any other private-sector entity or utility.
							(5)Restriction on
				disclosure of cyber threat intelligenceNotwithstanding any other provision of law,
				a certified entity receiving cyber threat intelligence pursuant to this
				subsection shall not further disclose such cyber threat intelligence to another
				entity, other than to a certified entity or other appropriate agency or
				department of the Federal Government authorized to receive such cyber threat
				intelligence.
							(b)Use of
				cybersecurity systems and sharing of cyber threat information
							(1)In
				general
								(A)Cybersecurity
				providersNotwithstanding any other provision of law, a
				cybersecurity provider, with the express consent of a protected entity for
				which such cybersecurity provider is providing goods or services for
				cybersecurity purposes, may, for cybersecurity purposes—
									(i)use cybersecurity systems to identify and
				obtain cyber threat information to protect the rights and property of such
				protected entity; and
									(ii)share such cyber threat information with
				any other entity designated by such protected entity, including, if
				specifically designated, the entities of the Department of Homeland Security
				and the Department of Justice designated under paragraphs (1) and (2) of
				section 2(b) of the Cyber Intelligence Sharing and Protection Act.
									(B)Self-protected
				entitiesNotwithstanding any other provision of law, a
				self-protected entity may, for cybersecurity purposes—
									(i)use cybersecurity systems to identify and
				obtain cyber threat information to protect the rights and property of such
				self-protected entity; and
									(ii)share such cyber threat information with
				any other entity, including the entities of the Department of Homeland Security
				and the Department of Justice designated under paragraphs (1) and (2) of
				section 2(b) of the Cyber Intelligence Sharing and Protection Act.
									(2)Use and
				protection of informationCyber threat information shared in
				accordance with paragraph (1)—
								(A)shall only be shared in accordance with any
				restrictions placed on the sharing of such information by the protected entity
				or self-protected entity authorizing such sharing, including appropriate
				anonymization or minimization of such information and excluding limiting a
				department or agency of the Federal Government from sharing such information
				with another department or agency of the Federal Government in accordance with
				this section;
								(B)may not be used by
				an entity to gain an unfair competitive advantage to the detriment of the
				protected entity or the self-protected entity authorizing the sharing of
				information;
								(C)may only be used by a non-Federal recipient
				of such information for a cybersecurity purpose;
								(D)if shared with the
				Federal Government—
									(i)shall be exempt from disclosure under
				section
				552 of title 5, United States Code (commonly known as the
				Freedom of Information Act);
									(ii)shall be
				considered proprietary information and shall not be disclosed to an entity
				outside of the Federal Government except as authorized by the entity sharing
				such information;
									(iii)shall not be
				used by the Federal Government for regulatory purposes;
									(iv)shall not be provided to another department
				or agency of the Federal Government under paragraph (2)(A) if—
										(I)the entity providing such information
				determines that the provision of such information will undermine the purpose
				for which such information is shared; or
										(II)unless otherwise
				directed by the President, the head of the department or agency of the Federal
				Government receiving such cyber threat information determines that the
				provision of such information will undermine the purpose for which such
				information is shared; and
										(v)shall be handled
				by the Federal Government consistent with the need to protect sources and
				methods and the national security of the United States; and
									(E)shall be exempt from disclosure under a law
				or regulation of a State, political subdivision of a State, or a tribe that
				requires public disclosure of information by a public or quasi-public
				entity.
								(3)Exemption from
				liability
								(A)ExemptionNo
				civil or criminal cause of action shall lie or be maintained in Federal or
				State court against a protected entity, self-protected entity, cybersecurity
				provider, or an officer, employee, or agent of a protected entity,
				self-protected entity, or cybersecurity provider, acting in good faith—
									(i)for using cybersecurity systems to identify
				or obtain cyber threat information or for sharing such information in
				accordance with this section; or
									(ii)for decisions made for cybersecurity
				purposes and based on cyber threat information identified, obtained, or shared
				under this section.
									(B)Lack of good
				faithFor purposes of the
				exemption from liability under subparagraph (A), a lack of good faith includes
				any act or omission taken with intent to injure, defraud, or otherwise endanger
				any individual, government entity, private entity, or utility.
								(4)Relationship to
				other laws requiring the disclosure of informationThe submission
				of information under this subsection to the Federal Government shall not
				satisfy or affect—
								(A)any requirement under any other provision
				of law for a person or entity to provide information to the Federal Government;
				or
								(B)the applicability of other provisions of
				law, including section
				552 of title 5, United States Code (commonly known as the
				Freedom of Information Act), with respect to information
				required to be provided to the Federal Government under such other provision of
				law.
								(5)Rule of
				constructionNothing in this
				subsection shall be construed to provide new authority to—
								(A)a cybersecurity
				provider to use a cybersecurity system to identify or obtain cyber threat
				information from a system or network other than a system or network owned or
				operated by a protected entity for which such cybersecurity provider is
				providing goods or services for cybersecurity purposes; or
								(B)a self-protected entity to use a
				cybersecurity system to identify or obtain cyber threat information from a
				system or network other than a system or network owned or operated by such
				self-protected entity.
								(c)Federal
				Government use of information
							(1)LimitationThe Federal Government may use cyber threat
				information shared with the Federal Government in accordance with subsection
				(b)—
								(A)for cybersecurity
				purposes;
								(B)for the
				investigation and prosecution of cybersecurity crimes;
								(C)for the protection
				of individuals from the danger of death or serious bodily harm and the
				investigation and prosecution of crimes involving such danger of death or
				serious bodily harm; or
								(D)for the protection of minors from child
				pornography, any risk of sexual exploitation, and serious threats to the
				physical safety of minors, including kidnapping and trafficking and the
				investigation and prosecution of crimes involving child pornography, any risk
				of sexual exploitation, and serious threats to the physical safety of minors,
				including kidnapping and trafficking, and any crime referred to in
				section
				2258A(a)(2) of title 18, United States Code.
								(2)Affirmative
				search restrictionThe Federal Government may not affirmatively
				search cyber threat information shared with the Federal Government under
				subsection (b) for a purpose other than a purpose referred to in paragraph
				(1).
							(3)Anti-tasking
				restrictionNothing in this section shall be construed to permit
				the Federal Government to—
								(A)require a
				private-sector entity or utility to share information with the Federal
				Government; or
								(B)condition the
				sharing of cyber threat intelligence with a private-sector entity or utility on
				the provision of cyber threat information to the Federal Government.
								(4)Protection of
				sensitive personal documentsThe Federal Government may not use the
				following information, containing information that identifies a person, shared
				with the Federal Government in accordance with subsection (b):
								(A)Library
				circulation records.
								(B)Library patron
				lists.
								(C)Book sales
				records.
								(D)Book customer
				lists.
								(E)Firearms sales
				records.
								(F)Tax return
				records.
								(G)Educational
				records.
								(H)Medical
				records.
								(5)Notification of
				non-cyber threat informationIf a department or agency of the Federal
				Government receiving information pursuant to subsection (b)(1) determines that
				such information is not cyber threat information, such department or agency
				shall notify the entity or provider sharing such information pursuant to
				subsection (b)(1).
							(6)Retention and
				use of cyber threat informationNo department or agency of the Federal
				Government shall retain or use information shared pursuant to subsection (b)(1)
				for any use other than a use permitted under subsection (c)(1).
							(d)Federal
				Government liability for violations of restrictions on the disclosure, use, and
				protection of voluntarily shared information
							(1)In
				generalIf a department or agency of the Federal Government
				intentionally or willfully violates subsection (b)(3)(D) or subsection (c) with
				respect to the disclosure, use, or protection of voluntarily shared cyber
				threat information shared under this section, the United States shall be liable
				to a person adversely affected by such violation in an amount equal to the sum
				of—
								(A)the actual damages
				sustained by the person as a result of the violation or $1,000, whichever is
				greater; and
								(B)the costs of the
				action together with reasonable attorney fees as determined by the
				court.
								(2)VenueAn
				action to enforce liability created under this subsection may be brought in the
				district court of the United States in—
								(A)the district in
				which the complainant resides;
								(B)the district in
				which the principal place of business of the complainant is located;
								(C)the district in
				which the department or agency of the Federal Government that disclosed the
				information is located; or
								(D)the District of
				Columbia.
								(3)Statute of
				limitationsNo action shall
				lie under this subsection unless such action is commenced not later than two
				years after the date of the violation of subsection (b)(3)(D) or subsection (c)
				that is the basis for the action.
							(4)Exclusive cause
				of actionA cause of action
				under this subsection shall be the exclusive means available to a complainant
				seeking a remedy for a violation of subsection (b)(3)(D) or subsection
				(c).
							(e)Federal
				preemptionThis section supersedes any statute of a State or
				political subdivision of a State that restricts or otherwise expressly
				regulates an activity authorized under subsection (b).
						(f)Savings
				clauses
							(1)Existing
				authoritiesNothing in this section shall be construed to limit
				any other authority to use a cybersecurity system or to identify, obtain, or
				share cyber threat intelligence or cyber threat information.
							(2)Limitation on
				military and intelligence community involvement in private and public sector
				cybersecurity effortsNothing
				in this section shall be construed to provide additional authority to, or
				modify an existing authority of, the Department of Defense or the National
				Security Agency or any other element of the intelligence community to control,
				modify, require, or otherwise direct the cybersecurity efforts of a
				private-sector entity or a component of the Federal Government or a State,
				local, or tribal government.
							(3)Information
				sharing relationshipsNothing in this section shall be construed
				to—
								(A)limit or modify an
				existing information sharing relationship;
								(B)prohibit a new
				information sharing relationship;
								(C)require a new
				information sharing relationship between the Federal Government and a
				private-sector entity or utility;
								(D)modify the
				authority of a department or agency of the Federal Government to protect
				sources and methods and the national security of the United States; or
								(E)preclude the Federal Government from
				requiring an entity to report significant cyber incidents if authorized or
				required to do so under another provision of law.
								(4)Limitation on
				Federal Government use of cybersecurity systemsNothing in this section shall be construed
				to provide additional authority to, or modify an existing authority of, any
				entity to use a cybersecurity system owned or controlled by the Federal
				Government on a private-sector system or network to protect such private-sector
				system or network.
							(5)No liability for
				non-participationNothing in
				this section shall be construed to subject a protected entity, self-protected
				entity, cyber security provider, or an officer, employee, or agent of a
				protected entity, self-protected entity, or cybersecurity provider, to
				liability for choosing not to engage in the voluntary activities authorized
				under this section.
							(6)Use and
				retention of informationNothing in this section shall be construed
				to authorize, or to modify any existing authority of, a department or agency of
				the Federal Government to retain or use information shared pursuant to
				subsection (b)(1) for any use other than a use permitted under subsection
				(c)(1).
							(7)Limitation on
				surveillanceNothing in this
				section shall be construed to authorize the Department of Defense or the
				National Security Agency or any other element of the intelligence community to
				target a United States person for surveillance.
							(g)DefinitionsIn
				this section:
							(1)AvailabilityThe term availability means
				ensuring timely and reliable access to and use of information.
							(2)Certified
				entityThe term certified entity means a protected
				entity, self-protected entity, or cybersecurity provider that—
								(A)possesses or is
				eligible to obtain a security clearance, as determined by the Director of
				National Intelligence; and
								(B)is able to
				demonstrate to the Director of National Intelligence that such provider or such
				entity can appropriately protect classified cyber threat intelligence.
								(3)ConfidentialityThe term confidentiality
				means preserving authorized restrictions on access and disclosure, including
				means for protecting personal privacy and proprietary information.
							(4)Cyber threat
				information
								(A)In
				GeneralThe term cyber threat information means
				information directly pertaining to—
									(i)a
				vulnerability of a system or network of a government or private entity or
				utility;
									(ii)a threat to the integrity, confidentiality,
				or availability of a system or network of a government or private entity or
				utility or any information stored on, processed on, or transiting such a system
				or network;
									(iii)efforts to deny access to or degrade,
				disrupt, or destroy a system or network of a government or private entity or
				utility; or
									(iv)efforts to gain unauthorized access to a
				system or network of a government or private entity or utility, including to
				gain such unauthorized access for the purpose of exfiltrating information
				stored on, processed on, or transiting a system or network of a government or
				private entity or utility.
									(B)ExclusionSuch
				term does not include information pertaining to efforts to gain unauthorized
				access to a system or network of a government or private entity or utility that
				solely involve violations of consumer terms of service or consumer licensing
				agreements and do not otherwise constitute unauthorized access.
								(5)Cyber threat
				intelligence
								(A)In
				generalThe term cyber threat intelligence means
				intelligence in the possession of an element of the intelligence community
				directly pertaining to—
									(i)a
				vulnerability of a system or network of a government or private entity or
				utility;
									(ii)a threat to the integrity, confidentiality,
				or availability of a system or network of a government or private entity or
				utility or any information stored on, processed on, or transiting such a system
				or network;
									(iii)efforts to deny access to or degrade,
				disrupt, or destroy a system or network of a government or private entity or
				utility; or
									(iv)efforts to gain unauthorized access to a
				system or network of a government or private entity or utility, including to
				gain such unauthorized access for the purpose of exfiltrating information
				stored on, processed on, or transiting a system or network of a government or
				private entity or utility.
									(B)ExclusionSuch
				term does not include intelligence pertaining to efforts to gain unauthorized
				access to a system or network of a government or private entity or utility that
				solely involve violations of consumer terms of service or consumer licensing
				agreements and do not otherwise constitute unauthorized access.
								(6)Cybersecurity
				crimeThe term
				cybersecurity crime means—
								(A)a crime under a
				Federal or State law that involves—
									(i)efforts to deny
				access to or degrade, disrupt, or destroy a system or network;
									(ii)efforts to gain
				unauthorized access to a system or network; or
									(iii)efforts to
				exfiltrate information from a system or network without authorization;
				or
									(B)the violation of a
				provision of Federal law relating to computer crimes, including a violation of
				any provision of title 18, United States Code, created or amended by the
				Computer Fraud and Abuse Act of 1986 (Public Law 99–474).
								(7)Cybersecurity
				providerThe term cybersecurity provider means a
				non-Federal entity that provides goods or services intended to be used for
				cybersecurity purposes.
							(8)Cybersecurity
				purpose
								(A)In
				generalThe term
				cybersecurity purpose means the purpose of ensuring the
				integrity, confidentiality, or availability of, or safeguarding, a system or
				network, including protecting a system or network from—
									(i)a
				vulnerability of a system or network;
									(ii)a threat to the integrity, confidentiality,
				or availability of a system or network or any information stored on, processed
				on, or transiting such a system or network;
									(iii)efforts to deny access to or degrade,
				disrupt, or destroy a system or network; or
									(iv)efforts to gain unauthorized access to a
				system or network, including to gain such unauthorized access for the purpose
				of exfiltrating information stored on, processed on, or transiting a system or
				network.
									(B)ExclusionSuch
				term does not include the purpose of protecting a system or network from
				efforts to gain unauthorized access to such system or network that solely
				involve violations of consumer terms of service or consumer licensing
				agreements and do not otherwise constitute unauthorized access.
								(9)Cybersecurity
				system
								(A)In
				generalThe term
				cybersecurity system means a system designed or employed to
				ensure the integrity, confidentiality, or availability of, or safeguard, a
				system or network, including protecting a system or network from—
									(i)a
				vulnerability of a system or network;
									(ii)a threat to the integrity, confidentiality,
				or availability of a system or network or any information stored on, processed
				on, or transiting such a system or network;
									(iii)efforts to deny access to or degrade,
				disrupt, or destroy a system or network; or
									(iv)efforts to gain unauthorized access to a
				system or network, including to gain such unauthorized access for the purpose
				of exfiltrating information stored on, processed on, or transiting a system or
				network.
									(B)ExclusionSuch
				term does not include a system designed or employed to protect a system or
				network from efforts to gain unauthorized access to such system or network that
				solely involve violations of consumer terms of service or consumer licensing
				agreements and do not otherwise constitute unauthorized access.
								(10)IntegrityThe term integrity means
				guarding against improper information modification or destruction, including
				ensuring information nonrepudiation and authenticity.
							(11)Protected
				entityThe term protected entity means an entity,
				other than an individual, that contracts with a cybersecurity provider for
				goods or services to be used for cybersecurity purposes.
							(12)Self-protected
				entityThe term self-protected entity means an
				entity, other than an individual, that provides goods or services for
				cybersecurity purposes to itself.
							(13)UtilityThe term utility means an
				entity providing essential services (other than law enforcement or regulatory
				services), including electricity, natural gas, propane, telecommunications,
				transportation, water, or wastewater
				services.
							.
			(b)Procedures and
			 guidelinesThe Director of National Intelligence shall—
				(1)not later than 60 days after the date of
			 the enactment of this Act, establish procedures under paragraph (1) of section
			 1104(a) of the National Security Act of 1947, as added by subsection (a) of
			 this section, and issue guidelines under paragraph (3) of such section
			 1104(a);
				(2)in establishing such procedures and issuing
			 such guidelines, consult with the Secretary of Homeland Security to ensure that
			 such procedures and such guidelines permit the owners and operators of critical
			 infrastructure to receive all appropriate cyber threat intelligence (as defined
			 in section 1104(h)(5) of such Act, as added by subsection (a)) in the
			 possession of the Federal Government; and
				(3)following the
			 establishment of such procedures and the issuance of such guidelines,
			 expeditiously distribute such procedures and such guidelines to appropriate
			 departments and agencies of the Federal Government, private-sector entities,
			 and utilities (as defined in section 1104(h)(13) of such Act, as added by
			 subsection (a)).
				(c)Privacy and
			 civil liberties policies and proceduresNot later than 60 days
			 after the date of the enactment of this Act, the Director of National
			 Intelligence, in consultation with the Secretary of Homeland Security and the
			 Attorney General, shall establish the policies and procedures required under
			 section 1104(c)(7)(A) of the National Security Act of 1947, as added by
			 subsection (a) of this section.
			(d)Initial
			 reportsThe first reports required to be submitted under
			 paragraphs (1) and (2) of subsection (e) of section 1104 of the National
			 Security Act of 1947, as added by subsection (a) of this section, shall be
			 submitted not later than 1 year after the date of the enactment of this
			 Act.
			(e)Table of
			 contents amendmentThe table
			 of contents in the first section of the National Security Act of 1947 is
			 amended by adding at the end the following new item:
				
					
						Sec. 1104. Cyber threat intelligence and
				information
				sharing.
					
					.
			4.SunsetEffective on the date that is 5 years after
			 the date of the enactment of this Act—
			(1)section 1104 of
			 the National Security Act of 1947, as added by section 2(a) of this Act, is
			 repealed; and
			(2)the table of
			 contents in the first section of the National Security Act of 1947, as amended
			 by section 2(d) of this Act, is amended by striking the item relating to
			 section 1104, as added by such section 2(d).
			5.Sense of Congress
			 on international cooperationIt is the sense of Congress that
			 international cooperation with regard to cybersecurity should be encouraged
			 wherever possible under this Act and the amendments made by this Act.
		6.Rule of
			 construction relating to consumer dataNothing in this Act or the amendments made
			 by this Act shall be construed to provide new or alter any existing authority
			 for an entity to sell personal information of a consumer to another entity for
			 marketing purposes.
		7.Savings clause
			 with regard to cybersecurity provider obligation to report cyber threat
			 incident information to Federal GovernmentNothing in this Act or the amendments made
			 by this Act shall be construed to provide authority to a department or agency
			 of the Federal Government to require a cybersecurity provider that has
			 contracted with the Federal Government to provide information services to
			 provide information about cybersecurity incidents that do not pose a threat to
			 the Federal Government’s information.
		
	
		
			Passed the House of
			 Representatives April 18, 2013.
			Karen L. Haas,
			Clerk
		
	
